Citation Nr: 0113288	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-08 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1952 to 
July 1956. 

These matters come before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to service connection for 
hearing loss and tinnitus.  The veteran perfected an appeal 
of that decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA examinations 
in order to assist him in substantiating his claim for VA 
compensation benefits. 

2.  Hearing loss and tinnitus, which were originally 
documented more than 35 years following the veteran's 
separation from service, are not shown to be related to an 
in-service disease or injury.


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred in or aggravated 
by active service, nor can a sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 1991), as amended by The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-2099 (2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that on entering 
service in July 1952 his hearing acuity was evaluated as 
15/15 by the whispered and spoken voice test bilaterally.  An 
audiometric test was apparently not conducted.  The examiner 
noted on the medical history report that the eyes, ears, 
nose, and throat history was not clinically significant.  On 
separation from service in July 1956, the veteran's hearing 
was evaluated as 15/15 on the spoken voice test bilaterally.  
The service medical records are silent for any complaints or 
clinical findings pertaining to a hearing loss, tinnitus, or 
excessive noise exposure.

The veteran initially claimed entitlement to VA compensation 
benefits in May 1957, at which time he made no reference to a 
hearing loss or tinnitus.  He underwent a VA examination in 
June 1957, which showed that his hearing acuity was 20/20 for 
conversational voice in the left and right ears.  The 
physical examination of the ears was normal.  He was 
hospitalized for the treatment of an anxiety reaction in June 
1957, during which he registered no complaints pertaining to 
the ears and no hearing tests were documented.

The veteran initially reported having an ear problem in April 
1993 in conjunction with a claim for non-service connected 
pension benefits.  He referred to the ear problem as 
dizziness.  The RO provided him a VA otolaryngology 
examination in July 1993.  On questioning by the examiner he 
stated that he did not notice having a hearing loss and he 
denied experiencing tinnitus.  Based on an examination the 
physician determined that there was no evidence of ear 
disease that would cause the veteran's reported vertigo.  
Audiometric testing revealed puretone decibel thresholds as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
25
35
LEFT
10
10
30
35
40

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The examiner provided a diagnosis of a 
high frequency sensorineural loss in the left ear and normal 
hearing in the right ear.

VA treatment records reflect no complaints or clinical 
findings pertaining to a hearing loss or tinnitus from August 
1998 through January 1999.

The veteran claimed entitlement to service connection for an 
"ear disorder" in November 1998.  In conjunction with a 
February 1999 VA otolaryngology examination he reported 
having worked as a radioman during his four years of service, 
and that he was exposed to fluctuating and often high noise 
intensity associated with radio receivers.  He also reported 
having been exposed to high noise levels from the general 
atmosphere on ships.  He denied having undergone a hearing 
test while in service, nor was he given hearing aids or told 
to stay out of noise-hazardous areas.  He reported having 
occasional high frequency tinnitus in both ears, and that he 
had difficulty understanding speech in noisy areas or if 
several people were speaking at once.  The physical 
examination was shown to be normal, with no evidence of ear 
disease.  Audiometric testing at that time showed puretone 
decibel thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
35
35
40
LEFT
10
15
40
50
50

Speech discrimination was 96 percent in both ears.  The 
examiner provided a diagnosis of a mild, high frequency 
sensorineural hearing loss in the right ear, a mild to 
moderate high frequency sensorineural hearing loss in the 
left ear, and intermittent tinnitus, secondary to the hearing 
loss.  The examiner also stated that the hearing loss was 
manifested in a noise-induced pattern.

During a May 2000 hearing the veteran testified that while in 
service he worked as a radioman and teletype operator, and 
that he had to monitor all incoming transmissions.  He served 
on two different ships as well as on shore.  During an eight-
hour work shift he typically wore headphones for five hours.  
He worked in that capacity for approximately 33 of the 48 
months of active duty.  He reported that the noise level 
fluctuated when in rough water, requiring him to adjust the 
headphones to a higher volume.  He stated that his ears 
sometimes hurt, but he denied ever reporting the problem to 
the medical corpsman or a physician while on shore.  He 
stated that while in boot camp his rifle went off near his 
right ear, and that following that incident he could not hear 
for a day.  

He also denied having had his hearing tested while in 
service; he first had his hearing examined when hospitalized 
approximately one year after he separated from service.  He 
denied having reported a hearing loss while he was 
hospitalized.  He also stated that he stopped going to 
college because the noise level caused him to experience 
anxiety.  When asked to describe how he perceived his hearing 
loss, he stated that any loud noise would "get to him," 
making him feel as if he were going to pass out, and he ran 
from the noise.  He also testified that he first noticed 
having tinnitus in 1958 or 1959, and that the ringing in his 
ears was intermittent.  He was unable to remember whether he 
experienced tinnitus while in service.  He also reported 
exposure to loud noise from airplanes, in that he lived under 
a flight line.

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103 and 5103A).

In the February 2000 statement of the case and the September 
2000 supplemental statement of the case the RO informed the 
veteran of the evidence required to establish service 
connection for hearing loss and tinnitus, and explained to 
him why service connection was then denied.  During the May 
2000 hearing the RO Decision Review Officer informed the 
veteran that the evidence needed to substantiate his claim 
consisted of medical evidence of a nexus between his 
currently diagnosed hearing loss and tinnitus and an in-
service disease or injury.  The Decision Review Officer 
allowed the veteran a period of time following the hearing to 
submit that evidence.  In June 2000 the RO notified the 
veteran in writing of the need to submit the evidence 
referenced in the May 2000 hearing.  The veteran requested an 
additional 30 days in which to submit additional evidence, 
but no evidence was submitted prior to certification of his 
appeal to the Board in December 2000.

The veteran's representative reviewed the claims file in 
November 2000, and did not indicate that the veteran had any 
additional evidence to submit.  In December 2000 the RO 
informed the veteran that his appeal was being certified to 
the Board, and that any additional evidence he wished to 
submit should be submitted to the Board within 90 days of the 
notice.  The veteran's representative again reviewed the 
claims file in March 2001, and did not indicate that any 
additional evidence was available.  For the reasons shown 
above the Board finds that VA has informed the veteran of the 
evidence needed to substantiate his claim for service 
connection for hearing loss and tinnitus.

The RO has obtained the veteran's service medical records and 
the VA treatment records he designated.  The RO also provided 
him VA otolaryngology and audiometric examinations in 
February 1999, and he provided testimony at a hearing in May 
2000.  He has not indicated the existence of any other 
evidence that is relevant to his appeal.

The Board notes that in a claim for compensation benefits, 
the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record, taking into consideration all information 
and lay or medical evidence, includes 1) competent evidence 
that the veteran has a current disability, or persistent or 
recurrent symptoms of disability, and 2) indicates that the 
disability or symptoms may be associated with the veteran's 
active service, but 3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

In the instant case the veteran was provided VA 
otolaryngology and audiometric examinations in February 1999.  
Although the examiner indicated that the hearing loss was in 
a noise-induced pattern, the examiner did not provide an 
opinion on whether the hearing loss and/or tinnitus was 
related to an in-service disease or injury.  Given the 
absence of medical evidence documenting any complaints or 
clinical findings pertaining to hearing loss or tinnitus for 
35 years following the veteran's separation from service, any 
current medical opinion could not be based on the review of 
contemporaneous, objective medical evidence.  

A medical opinion that is based on the veteran's reported 
history is of no probative valued.  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  The only evidence showing a nexus 
between the currently diagnosed hearing loss and tinnitus and 
service is the veteran's own assertions.  Because any current 
medical opinion would be of no probative value, the Board 
finds that an additional medical examination or opinion is 
not required prior to considering the substantive merits of 
the veteran's claims.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1991) (strict adherence to procedural rules is not required 
if no benefit would flow to the veteran).  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claims and that VA 
has fulfilled its obligation to assist him in the development 
of the relevant evidence.

The Board notes that in denying service connection for the 
claimed disabilities, in the October 1999 rating decision the 
RO found that the claims for service connection were not well 
grounded.  The VCAA, which applies to all claims not yet 
final as of the date of enactment on November 9, 2000, 
eliminates the concept of a well-grounded claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  In the February 2000 statement of the 
case, however, the RO provided the veteran with the laws and 
regulations pertaining to the establishment of service 
connection, and the veteran has presented evidence and 
arguments that go to the substantive merits of his claims, 
not to whether the claims are well grounded.  The Board 
finds, therefore, that it can address the substantive merits 
of the claims for service connection without prejudice to the 
veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  Service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all of the evidence establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Where a veteran served for 90 days in active 
service, and an organic disease of the nervous system, such 
as sensorineural hearing loss, develops to a degree of 
10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  

The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for the claimed 
disorder, there must be 
1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

The report of the February 1999 VA audiometric examination 
indicates that the veteran has a bilateral hearing loss 
disability as defined in 38 C.F.R. § 3.385 and that he has 
tinnitus secondary to the hearing loss.  The Board finds, 
therefore, that the veteran's claim is supported by medical 
diagnoses of current disability.

The service medical records are silent for any complaints or 
clinical findings related to hearing loss or tinnitus, and 
the veteran's hearing was shown to be within normal limits on 
separation from service based on the spoken voice test.  
Although he has implied that his work as a radioman and 
teletype operator while in service caused the hearing loss 
that was initially documented in 1993, he has not provided 
any evidence of actually experiencing a hearing loss or 
tinnitus while in service.  He testified that the radio 
equipment that he used had a volume control, and it is not 
clear how the use of that equipment would have resulted in 
excessive noise exposure.  He stated that he had difficulty 
hearing for a day following the rifle fire in boot camp, but 
his hearing apparently returned to normal afterwards.  During 
the hearing he testified that he did not begin experiencing 
tinnitus until 1958 or 1959, but during the July 1993 VA 
examination he denied experiencing hearing loss or tinnitus 
at that time.  Because the July 1993 examination occurred at 
the time the veteran initially reported having problems with 
his ears, it is of greater probative value than the testimony 
he provided almost seven years later.  See Curry, 7 Vet. App. 
at 68 (contemporaneous evidence has greater probative value 
than history as reported by the veteran).  The Board finds, 
therefore, that a hearing loss or tinnitus did not become 
manifest during service.

Regardless of whether hearing loss or tinnitus were 
manifested during service, service connection may be 
applicable if the evidence shows that the currently diagnosed 
disorders are etiologically related to an injury, including 
noise exposure, that occurred during service.  See Peters v. 
Brown, 6 Vet. App. 540 (1994); 38 C.F.R. § 3.303(d).  The 
examiner in February 1999 indicated that the veteran's 
hearing loss was manifested in a pattern consistent with 
noise exposure, and that the tinnitus was secondary to the 
hearing loss.  The examiner did not state when that noise 
exposure occurred, nor did he indicate that the hearing loss 
or tinnitus was related to a disease or injury that occurred 
during service.  The evidence shows that the veteran was 
exposed to excess noise following his separation from 
service, in that he lived under the flight path for an 
airport.  

The veteran made no reference to experiencing hearing loss or 
tinnitus when he initially claimed entitlement to 
compensation benefits in May 1957, or at any time prior to 
July 1993.  He claimed entitlement to non-service connected 
pension benefits in April 1993 due to dizziness, which he 
attributed to an ear disorder, not hearing loss or tinnitus.  
On questioning by the examiner in July 1993 he stated that he 
had not noticed having a hearing loss and he denied 
experiencing tinnitus.  The audiometric testing at that time 
showed that he did not have a right ear hearing loss as 
defined in 38 C.F.R. § 3.385.  From July 1993 to February 
1999 the average puretone decibel threshold in the right ear 
increased from 29 to 30 decibels, and the average threshold 
in the left ear increased from 29 to 39 decibels.  It is 
generally accepted that hearing loss that is based on noise 
exposure does not progress after removal of the noise.  See 
Godfrey v. Brown, 8 Vet. App. 113, 122 (1995) (citing 
P. W. Alberti, "Occupational Hearing Loss," in Diseases of 
the Nose, Throat, Ear, Head and Neck 1059 (J.J. Ballenger, 
ed., 14th ed. 1991).  It is not likely, therefore, that any 
noise exposure prior to July 1956 caused the increase in the 
hearing loss from 1993 to 1999.  The Board finds, therefore, 
that the July 1993 examiner's opinion is not probative of an 
etiological relationship between noise exposure during 
service and the currently diagnosed bilateral hearing loss 
disability or tinnitus.  

In the absence of probative evidence of a hearing loss or 
tinnitus for more than 35 years following the veteran's 
separation from service, the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss and tinnitus is denied.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

